Case 2:19-cv-08754-AB-JC Document 52 Filed 08/27/20 Page 1 of 13 Page ID #:1754




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8
                            CENTRAL DISTRICT OF CALIFORNIA
 9

10      DERIK DULEY,
                                                    Case No. 2:19-cv-08754-AB-JC
11                   Plaintiff,
12              v.                                   PROTECTIVE ORDER
13      CENTERRA GROUP, LLC, et al.,
14
                     Defendants.
15

16

17       1.      A. PURPOSES AND LIMITATIONS
18            As discovery in this action is likely to involve production of confidential,
19    proprietary, or private information for which special protection from public disclosure
20    and from use for any purpose other than prosecuting this litigation may be warranted,
21    this Court enters the following Protective Order. This Order does not confer blanket
22    protections on all disclosures or responses to discovery. The protection it affords from
23    public disclosure and use extends only to the limited information or items that are
24    entitled to confidential treatment under the applicable legal principles. Further, as set
25    forth in Section 12.3, below, this Protective Order does not entitle the parties to file
26    confidential information under seal. Rather, when the parties seek permission from
27    the court to file material under seal, the parties must comply with Civil Local Rule
28
Case 2:19-cv-08754-AB-JC Document 52 Filed 08/27/20 Page 2 of 13 Page ID #:1755




 1    79-5 and with any pertinent orders of the assigned District Judge and Magistrate
 2    Judge.
 3          B. GOOD CAUSE STATEMENT
 4          In light of the nature of the claims and allegations in this case and because it
 5    appears that discovery in this case will involve the production of confidential
 6    records, and in order to expedite the flow of information, to facilitate the prompt
 7    resolution of disputes over confidentiality of discovery materials, to adequately
 8    protect information the parties are entitled to keep confidential, to ensure that the
 9    parties are permitted reasonable necessary uses of such material in connection with
10    this action, to address their handling of such material at the end of the litigation, and
11    to serve the ends of justice, a protective order for such information is justified in this
12    matter. The parties shall not designate any information/documents as confidential
13    without a good faith belief that such information/documents have been maintained
14    in a confidential, non-public manner, and that there is good cause or a compelling
15    reason why it should not be part of the public record of this case.
16    2.    DEFINITIONS
17          2.1      Action: The instant action: Derik Duley v. Centerra Group, LLC,
18    et al., Case No. 2:19-cv-08754-AB-JC.
19             2.2   Challenging Party: a Party or Non-Party that challenges the
20    designation of information or items under this Order.
21          2.3      “CONFIDENTIAL” Information or Items: information (regardless of
22    how it is generated, stored or maintained) or tangible things that qualify for protection
23    under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
24    Cause Statement.
25          2.4      Counsel: Outside Counsel of Record and House Counsel (as well as their
26    support staff).
27    ///

28    ///
                                                  2
Case 2:19-cv-08754-AB-JC Document 52 Filed 08/27/20 Page 3 of 13 Page ID #:1756




 1          2.5    Designating Party: a Party or Non-Party that designates information or
 2    items that it produces in disclosures or in responses to discovery as
 3    “CONFIDENTIAL.”
 4          2.6    Disclosure or Discovery Material: all items or information, regardless
 5    of the medium or manner in which it is generated, stored, or maintained (including,
 6    among other things, testimony, transcripts, and tangible things), that are produced or
 7    generated in disclosures or responses to discovery in this matter.
 8          2.7    Expert: a person with specialized knowledge or experience in a matter
 9    pertinent to the litigation who has been retained by a Party or its counsel to serve as
10    an expert witness or as a consultant in this Action.
11          2.8    House Counsel: attorneys who are employees of a party to this Action.
12    House Counsel does not include Outside Counsel of Record or any other outside
13    counsel.
14          2.9    Non-Party: any natural person, partnership, corporation, association, or
15    other legal entity not named as a Party to this action.
16          2.10 Outside Counsel of Record: attorneys who are not employees of a party
17    to this Action but are retained to represent or advise a party to this Action and have
18    appeared in this Action on behalf of that party or are affiliated with a law firm which
19    has appeared on behalf of that party, and includes support staff.
20          2.11 Party: any party to this Action, including all of its officers, directors,
21    employees, consultants, retained experts, and Outside Counsel of Record (and their
22    support staffs).
23          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
24    Discovery Material in this Action.
25          2.13 Professional Vendors: persons or entities that provide litigation support
26    services (e.g., photocopying, videotaping, translating, preparing exhibits or
27    demonstrations, and organizing, storing, or retrieving data in any form or medium)
28    and their employees and subcontractors.
                                                 3
Case 2:19-cv-08754-AB-JC Document 52 Filed 08/27/20 Page 4 of 13 Page ID #:1757




 1             2.14 Protected Material:     any Disclosure or Discovery Material that is
 2    designated as “CONFIDENTIAL.”
 3             2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 4    from a Producing Party.
 5    3.       SCOPE
 6             The protections conferred by this Order cover not only Protected Material (as
 7    defined above), but also (1) any information copied or extracted from Protected
 8    Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
 9    and (3) any deposition testimony, conversations, or presentations by Parties or their
10    Counsel that might reveal Protected Material, other than during a court hearing or at
11    trial.
12             Any use of Protected Material during a court hearing or at trial shall be
13    governed by the orders of the presiding judge. This Order does not govern the use of
14    Protected Material during a court hearing or at trial.
15    4.       DURATION
16             Even after final disposition of this litigation, the confidentiality obligations
17    imposed by this Order shall remain in effect until a Designating Party agrees
18    otherwise in writing or a court order otherwise directs. Final disposition shall be
19    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
20    or without prejudice; and (2) final judgment herein after the completion and
21    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
22    including the time limits for filing any motions or applications for extension of time
23    pursuant to applicable law.
24    5.       DESIGNATING PROTECTED MATERIAL
25             5.1   Exercise of Restraint and Care in Designating Material for Protection.
26    Each Party or Non-Party that designates information or items for protection under this
27    Order must take care to limit any such designation to specific material that qualifies
28    under the appropriate standards. The Designating Party must designate for protection
                                                   4
Case 2:19-cv-08754-AB-JC Document 52 Filed 08/27/20 Page 5 of 13 Page ID #:1758




 1    only those parts of material, documents, items, or oral or written communications that
 2    qualify so that other portions of the material, documents, items, or communications
 3    for which protection is not warranted are not swept unjustifiably within the ambit of
 4    this Order.
 5          Mass, indiscriminate, or routinized designations are prohibited. Designations
 6    that are shown to be clearly unjustified or that have been made for an improper
 7    purpose (e.g., to unnecessarily encumber the case development process or to impose
 8    unnecessary expenses and burdens on other parties) may expose the Designating Party
 9    to sanctions.
10          If it comes to a Designating Party’s attention that information or items that it
11    designated for protection do not qualify for protection, that Designating Party must
12    promptly notify all other Parties that it is withdrawing the inapplicable designation.
13          5.2         Manner and Timing of Designations. Except as otherwise provided in
14    this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
15    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
16    under this Order must be clearly so designated before the material is disclosed or
17    produced.
18          Designation in conformity with this Order requires:
19                (a)     for information in documentary form (e.g., paper or electronic
20    documents, but excluding transcripts of depositions), that the Producing Party affix at
21    a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
22    legend”), to each page that contains protected material. If only a portion or portions
23    of the material on a page qualifies for protection, the Producing Party also must clearly
24    identify the protected portion(s) (e.g., by making appropriate markings in the
25    margins).
26          A Party or Non-Party that makes original documents available for inspection
27    need not designate them for protection until after the inspecting Party has indicated
28    which documents it would like copied and produced. During the inspection and before
                                                  5
Case 2:19-cv-08754-AB-JC Document 52 Filed 08/27/20 Page 6 of 13 Page ID #:1759




 1    the designation, all of the material made available for inspection shall be deemed
 2    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 3    copied and produced, the Producing Party must determine which documents, or
 4    portions thereof, qualify for protection under this Order. Then, before producing the
 5    specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
 6    to each page that contains Protected Material. If only a portion or portions of the
 7    material on a page qualifies for protection, the Producing Party also must clearly
 8    identify the protected portion(s) (e.g., by making appropriate markings in the
 9    margins).
10                (b) for testimony given in depositions that the Designating Party identifies
11    on the record, before the close of the deposition as protected testimony.
12                (c) for information produced in some form other than documentary and for
13    any other tangible items, that the Producing Party affix in a prominent place on the
14    exterior of the container or containers in which the information is stored the legend
15    “CONFIDENTIAL.” If only a portion or portions of the information warrants
16    protection, the Producing Party, to the extent practicable, shall identify the protected
17    portion(s).
18          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
19    failure to designate qualified information or items does not, standing alone, waive the
20    Designating Party’s right to secure protection under this Order for such material.
21    Upon timely correction of a designation, the Receiving Party must make reasonable
22    efforts to assure that the material is treated in accordance with the provisions of this
23    Order.
24    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
25          6.1      Timing of Challenges.      Any Party or Non-Party may challenge a
26    designation of confidentiality at any time that is consistent with the Court’s
27    Scheduling Order.
28    ///
                                                  6
Case 2:19-cv-08754-AB-JC Document 52 Filed 08/27/20 Page 7 of 13 Page ID #:1760




 1          6.2      Meet and Confer. The Challenging Party shall initiate the dispute
 2    resolution process under Local Rule 37-1 et seq.
 3          6.3      The burden of persuasion in any such challenge proceeding shall be on
 4    the Designating Party. Frivolous challenges, and those made for an improper purpose
 5    (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 6    expose the Challenging Party to sanctions. Unless the Designating Party has waived
 7    or withdrawn the confidentiality designation, all parties shall continue to afford the
 8    material in question the level of protection to which it is entitled under the Producing
 9    Party’s designation until the Court rules on the challenge.
10    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
11          7.1      Basic Principles. A Receiving Party may use Protected Material that is
12    disclosed or produced by another Party or by a Non-Party in connection with this
13    Action only for prosecuting, defending, or attempting to settle this Action. Such
14    Protected Material may be disclosed only to the categories of persons and under the
15    conditions described in this Order. When the Action has been terminated, a Receiving
16    Party must comply with the provisions of Section 13 below.
17          Protected Material must be stored and maintained by a Receiving Party at a
18    location and in a secure manner that ensures that access is limited to the persons
19    authorized under this Order.
20          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
21    otherwise ordered by the court or permitted in writing by the Designating Party, a
22    Receiving      Party   may     disclose   any   information    or    item   designated
23    “CONFIDENTIAL” only to:
24                (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
25    as employees of said Outside Counsel of Record to whom it is reasonably necessary
26    to disclose the information for this Action;
27                (b) the officers, directors, and employees (including House Counsel) of the
28    Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                  7
Case 2:19-cv-08754-AB-JC Document 52 Filed 08/27/20 Page 8 of 13 Page ID #:1761




 1             (c) Experts (as defined in this Order) of the Receiving Party to whom
 2    disclosure is reasonably necessary for this Action and who have signed the
 3    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4             (d) the court and its personnel;
 5             (e) court reporters and their staff;
 6             (f) professional jury or trial consultants, mock jurors, and Professional
 7    Vendors to whom disclosure is reasonably necessary for this Action and who have
 8    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9             (g) the author or recipient of a document containing the information or a
10    custodian or other person who otherwise possessed or knew the information;
11             (h) during their depositions, witnesses, and attorneys for witnesses, in the
12    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
13    requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
14    form attached as Exhibit A hereto; and (2) they will not be permitted to keep any
15    confidential information unless they sign the “Acknowledgment and Agreement to
16    Be Bound” attached as Exhibit A, unless otherwise agreed by the Designating Party
17    or ordered by the court. Pages of transcribed deposition testimony or exhibits to
18    depositions that reveal Protected Material may be separately bound by the court
19    reporter and may not be disclosed to anyone except as permitted under this Protective
20    Order; and
21             (i) any mediator or settlement officer, and their supporting personnel,
22    mutually agreed upon by any of the parties engaged in settlement discussions.
23    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
24    OTHER LITIGATION
25          If a Party is served with a subpoena or a court order issued in other litigation
26    that compels disclosure of any information or items designated in this Action as
27    “CONFIDENTIAL,” that Party must:
28    ///
                                                  8
Case 2:19-cv-08754-AB-JC Document 52 Filed 08/27/20 Page 9 of 13 Page ID #:1762




 1              (a) promptly notify in writing the Designating Party. Such notification shall
 2    include a copy of the subpoena or court order unless prohibited by law;
 3              (b) promptly notify in writing the party who caused the subpoena or order
 4    to issue in the other litigation that some or all of the material covered by the subpoena
 5    or order is subject to this Protective Order. Such notification shall include a copy of
 6    this Protective Order; and
 7              (c) cooperate with respect to all reasonable procedures sought to be pursued
 8    by the Designating Party whose Protected Material may be affected.
 9          If the Designating Party timely seeks a protective order, the Party served with
10    the subpoena or court order shall not produce any information designated in this action
11    as “CONFIDENTIAL” before a determination by the court from which the subpoena
12    or order issued, unless the Party has obtained the Designating Party’s permission, or
13    unless otherwise required by the law or court order. The Designating Party shall bear
14    the burden and expense of seeking protection in that court of its confidential material
15    and nothing in these provisions should be construed as authorizing or encouraging a
16    Receiving Party in this Action to disobey a lawful directive from another court.
17    9.    A    NON-PARTY’S         PROTECTED          MATERIAL       SOUGHT        TO    BE
18    PRODUCED IN THIS LITIGATION
19              (a) The terms of this Order are applicable to information produced by a
20    Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
21    produced by Non-Parties in connection with this litigation is protected by the
22    remedies and relief provided by this Order. Nothing in these provisions should be
23    construed as prohibiting a Non-Party from seeking additional protections.
24              (b) In the event that a Party is required, by a valid discovery request, to
25    produce a Non-Party’s confidential information in its possession, and the Party is
26    subject to an agreement with the Non-Party not to produce the Non-Party’s
27    confidential information, then the Party shall:
28    ///
                                                 9
Case 2:19-cv-08754-AB-JC Document 52 Filed 08/27/20 Page 10 of 13 Page ID #:1763




  1                (1) promptly notify in writing the Requesting Party and the Non-Party
  2   that some or all of the information requested is subject to a confidentiality agreement
  3   with a Non-Party;
  4                (2) promptly provide the Non-Party with a copy of the Protective Order
  5   in this Action, the relevant discovery request(s), and a reasonably specific description
  6   of the information requested; and
  7                (3) make the information requested available for inspection by the Non-
  8   Party, if requested.
  9             (c) If a Non-Party represented by counsel fails to commence the process
 10   called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the notice
 11   and accompanying information or fails contemporaneously to notify the Receiving
 12   Party that it has done so, the Receiving Party may produce the Non-Party’s
 13   confidential information responsive to the discovery request. If an unrepresented
 14   Non-Party fails to seek a protective order from this court within 14 days of receiving
 15   the notice and accompanying information, the Receiving Party may produce the Non-
 16   Party’s confidential information responsive to the discovery request. If the Non-Party
 17   timely seeks a protective order, the Receiving Party shall not produce any information
 18   in its possession or control that is subject to the confidentiality agreement with the
 19   Non-Party before a determination by the court unless otherwise required by the law
 20   or court order. Absent a court order to the contrary, the Non-Party shall bear the
 21   burden and expense of seeking protection in this court of its Protected Material.
 22   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 23         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 24   Protected Material to any person or in any circumstance not authorized under this
 25   Protective Order, the Receiving Party must immediately (a) notify in writing the
 26   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 27   all unauthorized copies of the Protected Material, (c) inform the person or persons to
 28   whom unauthorized disclosures were made of all the terms of this Order, and (d)
                                                10
Case 2:19-cv-08754-AB-JC Document 52 Filed 08/27/20 Page 11 of 13 Page ID #:1764




  1   request such person or persons to execute the “Acknowledgment and Agreement to
  2   Be Bound” that is attached hereto as Exhibit A.
  3   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  4   PROTECTED MATERIAL
  5         When a Producing Party gives notice to Receiving Parties that certain
  6   inadvertently produced material is subject to a claim of privilege or other protection,
  7   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  8   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  9   may be established in an e-discovery order that provides for production without prior
 10   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 11   parties reach an agreement on the effect of disclosure of a communication or
 12   information covered by the attorney-client privilege or work product protection, the
 13   parties may incorporate their agreement into this Protective Order.
 14   12.   MISCELLANEOUS
 15         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 16   person to seek its modification by the Court in the future.
 17         12.2 Right to Assert Other Objections. No Party waives any right it otherwise
 18   would have to object to disclosing or producing any information or item on any
 19   ground not addressed in this Protective Order. Similarly, no Party waives any right
 20   to object on any ground to use in evidence of any of the material covered by this
 21   Protective Order.
 22         12.3 Filing Protected Material. A Party that seeks to file under seal any
 23   Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
 24   orders of the assigned District Judge and Magistrate Judge. If a Party's request to file
 25   Protected Material under seal is denied by the court, then the Receiving Party may
 26   file the information in the public record unless otherwise instructed by the court.
 27   ///

 28   ///
                                                11
Case 2:19-cv-08754-AB-JC Document 52 Filed 08/27/20 Page 12 of 13 Page ID #:1765




  1   13.   FINAL DISPOSITION
  2         After the final disposition of this Action, as defined in Section 4, within 60 days
  3   of a written request by the Designating Party, each Receiving Party must return all
  4   Protected Material to the Producing Party or destroy such material. As used in this
  5   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  6   summaries, and any other format reproducing or capturing any of the Protected
  7   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
  8   must submit a written certification to the Producing Party (and, if not the same person
  9   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
 10   category, where appropriate) all the Protected Material that was returned or destroyed
 11   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
 12   compilations, summaries or any other format reproducing or capturing any of the
 13   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 14   archival copy of all pleadings, motion papers, trial, deposition, and hearing
 15   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 16   reports, attorney work product, and consultant and expert work product, even if such
 17   materials contain Protected Material. Any such archival copies that contain or
 18   constitute Protected Material remain subject to this Protective Order as set forth in
 19   Section 4.
 20   14.   Any violation of this Order may be punished by any and all appropriate
 21   measures including, without limitation, contempt proceedings and/or monetary
 22   sanctions.
 23   IT IS SO ORDERED
 24   DATED: August 27, 2020
 25                                              ___________/s/______________
                                                 Honorable Jacqueline Chooljian
 26                                              United States Magistrate Judge
 27

 28
                                                12
Case 2:19-cv-08754-AB-JC Document 52 Filed 08/27/20 Page 13 of 13 Page ID #:1766




  1                                        EXHIBIT A
  2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3

  4         I, _____________________________ [print or type full name], of
  5   _________________ [print or type full address], declare under penalty of perjury
  6   that I have read in its entirety and understand the Protective Order that was issued
  7   by the United States District Court for the Central District of California on August
  8   27, 2020, in the case of Derik Duley v. Centerra Group, LLC, et al., Case No. 2:19-
  9   cv-08754-AB-JC. I agree to comply with and to be bound by all the terms of this
 10   Protective Order and I understand and acknowledge that failure to so comply could
 11   expose me to sanctions and punishment in the nature of contempt. I solemnly
 12   promise that I will not disclose in any manner any information or item that is subject
 13   to this Protective Order to any person or entity except in strict compliance with the
 14   provisions of this Order.
 15         I further agree to submit to the jurisdiction of the United States District Court
 16   for the Central District of California for the purpose of enforcing the terms of this
 17   Protective Order, even if such enforcement proceedings occur after termination of this
 18   action. I hereby appoint __________________________ [print or type full name] of
 19   _______________________________________ [print or type full address and
 20   telephone number] as my California agent for service of process in connection with
 21   this action or any proceedings related to enforcement of this Protective Order.
 22   Date: ______________________________________
 23   City and State where sworn and signed: _________________________________
 24

 25   Printed name: _______________________________
 26

 27   Signature: __________________________________
 28
                                                13
